Order entered March 17, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-00007-CR
                                  No. 05-14-00008-CR

                          SENRICK WILKERSON, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 3
                                Dallas County, Texas
                   Trial Court Cause Nos. F10-01183-J, F10-01184-J

                                       ORDER
      The Court DENIES appellant’s “motion for unassignment of errors.”


                                                  /s/   MOLLY FRANCIS
                                                        JUSTICE